Citation Nr: 0810257	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1958 to March 1970 
and from September 1981 to September 1999.  His awards 
include the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 2007, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

The veteran perfected an appeal as to the issue of service 
connection for right shoulder bursitis.  In an October 2006 
rating decision, the RO granted service connection for 
traumatic arthritis of the right shoulder (claimed as 
bursitis).  As this represents a full grant of the benefits 
sought, the issue is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran indicated at his July 2007 hearing that he 
received treatment for his ankle from VA.  Records from the 
VA Medical Center (VAMC) in Huntington, West Virginia, dated 
up to October 2002, are in the claims folder.  On remand, any 
additional treatment records should be obtained.  38 C.F.R. § 
3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

During service, the veteran participated in various parachute 
activities as demonstrated by his receipt of various 
parachute badges.  He testified at his hearing that he was a 
member of a parachute team for six moths.  VA treatment 
records currently in the claims folder include an August 2002 
note showing an impression of left ankle strain.  An August 
2002 x-ray report noted an impression of a normal left ankle.  
Subsequently, VA afforded the veteran a joints examination in 
June 2005, the report of which noted there were no findings 
to warrant a diagnosis related to the left foot.  At his 
hearing, the veteran testified that the examination given to 
him was inadequate.  Accordingly, on remand, the veteran 
should be afforded an examination to determine the etiology 
of any current left ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the veteran's VA 
treatments records from the VAMC in 
Huntington, West Virginia, specifically 
to include records since October 2002.  
If these records are no longer on file, 
a request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.	Schedule the veteran for a foot 
examination to ascertain the nature and 
etiology of any current left ankle 
disability, including specifically, an 
assessment as to whether any current 
left ankle disability is etiologically 
related to service.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
left ankle disability is causally or 
etiologically related to the veteran's 
period of active service, including as 
due to parachute jumps.  The examiner 
should provide the rationale for the 
opinion provided.  If the requested 
opinion cannot be rendered without 
resort to speculation, the examiner 
should so state.

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



